
	

115 S2097 IS: State Veterans Home Program Improvement Act of 2017
U.S. Senate
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2097
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2017
			Mr. Tester (for himself, Mr. Heller, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the administration of State homes furnishing care
			 to veterans under the laws administered by the Secretary of Veterans
			 Affairs, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the State Veterans Home Program Improvement Act of 2017.
		2.Modification of requirements on use by States of State home funds received from the Department of
			 Veterans Affairs
 (a)In generalSubchapter V of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
				
					1746.Requirements on use of amounts
 (a)Use of amountsAmounts paid to a State for the treatment of veterans at a State home under this subchapter may not be used for a purpose other than the operation of a State home in that State.
 (b)Prohibition on transfer to state treasuryA State may not transfer amounts paid to the State under this subchapter to the general treasury of the State.
 (c)Authorization of transfer of amountsA State may transfer amounts paid to the State under this subchapter to other State homes located in that State.
 (d)WaiverThe Secretary may waive the requirements of subsections (a) and (b) with respect to a State if the State submits to the Secretary a certification that—
 (1)the State homes located in that State do not require additional maintenance, capital improvements, or staffing; and
 (2)the amounts paid to the State under this subchapter will be used to benefit veterans.. (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1745 the following new item:
				1746. Requirements on use of amounts..
			3.Modification of priority of State home projects of the Department of Veterans Affairs
			(a)Projects from previous years
 (1)In generalParagraph (4) of section 8135(c) of title 38, United States Code, is amended— (A)by striking The Secretary and inserting (A) The Secretary; and
 (B)by adding at the end the following new subparagraph:  (B)With respect to a project that is approved in a fiscal year but for which a grant has not been awarded under this subchapter in that fiscal year, the Secretary may not accord a lower priority on the list described in subparagraph (A) to that project in any subsequent fiscal year (as compared to the priority accorded that project in any previous fiscal year) unless the reason for such lower priority is the inclusion in such list of a project described in subparagraph (A) or (B) of paragraph (2)..
 (2)Conforming amendmentParagraph (2) of such section is amended, in the matter preceding subparagraph (A), by striking paragraphs (3) and (5)(C) and inserting paragraphs (3), (4)(B), and (5)(C). (b)Consideration of access to private facilitiesSuch section is further amended by adding at the end the following new paragraph:
				
 (8)In determining under subparagraphs (D), (F), and (H) of paragraph (2) whether a State has a great, significant, or limited need for beds in connection with an application under subsection (a), the Secretary shall—
 (A)consider the availability and accessibility to individuals in that State of private facilities providing similar care to the care for which the application is submitted under such subsection; and
 (B)accord a lower priority in the list established under paragraph (4) to applications by States with a significant number of such private facilities, as determined by the Secretary..
			4.Pilot program to compensate States for State home services provided in facilities that are not
			 intended exclusively for veterans
			(a)Pilot program
 (1)In generalThe Secretary of Veterans Affairs shall carry out a pilot program to compensate States for furnishing care described in paragraph (2) to veterans at State-operated facilities that are not intended to be used exclusively by veterans.
 (2)Care describedCare described in this paragraph is care that is the same as care furnished in State homes under subchapter V of chapter 17 of title 38, United States Code.
 (b)DurationThe Secretary may not carry out the pilot program under this section after the date that is four years after the date of the enactment of this Act.
			(c)Reports
 (1)Annual reportNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter until the termination of the pilot program under this section, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the outcomes of the pilot program with respect to quality of care, satisfaction of veterans with care, and cost effectiveness of care furnished under the pilot program.
 (2)Comptroller General reportNot later than 270 days after the termination of the pilot program under this section, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the outcomes of the pilot program with respect to quality of care, satisfaction of veterans with care, and cost effectiveness of care furnished under the pilot program.
				
